Citation Nr: 0513569	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  01-00 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which found that new and material evidence has not 
been received to reopen the claim of service connection for 
PTSD.

The record reflects that the veteran had requested a Board 
hearing in conjunction with his appeal, and that such a 
hearing was scheduled for March 2005.  However, the veteran 
failed to appear for this hearing.  Accordingly, his personal 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  Service connection was denied for PTSD by a January 1989 
rating decision.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal.

3.  An October 1990 rating decision confirmed and continued 
the prior denial of service connection for PTSD.  The record 
reflects that while the veteran filed a timely Notice of 
Disagreement with respect to this decision, and provided 
additional evidence including hearing testimony, he did not 
perfect his appeal by the submission of a timely Substantive 
Appeal.

4.  The evidence submitted to reopen the veteran's claim of 
service connection for PTSD either does not bear directly and 
substantially upon the specific matter under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The October 1990 rating decision which confirmed and 
continued the denial of service connection for PTSD is final.  
38 U.S.C.A. § 4004(b) (1988) (38 U.S.C.A. § 7104 (West 
2002)); 38 C.F.R. §§ 19.117, 19.129, 19.130, 19.192 (1990) 
(38 C.F.R. §§ 20.200, 20.302, 20.304, 20.1103 (2004)).

2.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
PTSD, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2001), 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 2005) that 
error regarding the timing of notice does not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrated that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

Here, the decision which is the subject of this appeal was 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  Nevertheless, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Mayfield, supra; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent correspondence to the veteran in August 
2002 and August 2003, which, taken together, noted the VCAA, 
informed the veteran that new and material evidence had to be 
received in order to reopen his claim, informed him of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the October 2000 Statement of 
the Case (SOC) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included the relevant 
regulatory provisions of 38 C.F.R. § 3.156(a), which defines 
"new and material evidence."   Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  As noted above, he failed 
to appear for the Board hearing scheduled in March 2005.  
Further, under the law, an examination is not required in the 
context of new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. at 45,628.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was denied for a nervous 
condition by a March 1972 decision, while service connection 
was denied for PTSD by a January 1989 decision.  The veteran 
was informed of both decisions, including his right to 
appeal, and he did not appeal.  

An October 1990 rating decision confirmed and continued the 
prior denial of service connection for PTSD, as well as the 
veteran's claim for nonservice-connected disability pension.  
The veteran filed a timely Notice of Disagreement with 
respect to this decision, and submitted additional evidence 
and hearing testimony.  See 38 C.F.R. § 20.304 (The filing of 
additional evidence after receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination.).  Although 
only the nonservice-connected pension issue was listed in the 
January 1991 SOC, the PTSD issue was included in the 
September 1991 Supplemental Statement of the Case (SSOC), 
which reported he had 60 days in which to perfect his appeal 
for any new issue listed in the SSOC.  However, he did not 
perfect his appeal by the submission of a timely Substantive 
Appeal.  

The March 1972 decision denied service connection for a 
nervous condition because the available records did not show 
that the veteran received treatment for this condition during 
service nor was it recorded in the report of his examination 
at the time of discharge.  Both the January 1989 and October 
1990 rating decisions denied service connection for PTSD, in 
essence, because there was no competent medical evidence that 
the veteran actually had PTSD due to active service.

The evidence of record at the time of the last prior denial 
includes the veteran's own statements, his testimony at a 
March 1991 personal hearing conducted before personnel at the 
RO, his service medical and personnel records, as well as 
post-service medical records which cover a period through 
1991.

In his statements and hearing testimony, the veteran 
essentially contended that he had PTSD due to traumatic 
events that occurred while on active duty.  He related one 
incident in which a friend of his was injured in an 
explosion.  Additionally, it was contended that he 
experienced physical and psychological trauma when a hatch 
slammed on his head causing laceration of the forehead which 
required sutures.  He also provided testimony regarding the 
impairment he experienced due to his purported PTSD.

The veteran's service medical records contain no findings 
indicative of PTSD or any other acquired psychiatric disorder 
while on active duty.  In fact, his psychiatric condition was 
clinically evaluated as normal on his July 1968 release from 
active duty examination.

The veteran's service personnel records include his 
evaluation and performance reports, as well as records which 
confirm he sustained a laceration to the forehead in January 
1967 when he was struck by a hatch, and that sutures were 
required.

The veteran's post-service medical records reflect treatment 
for a variety of medical conditions, including a low back 
injury in 1976, a fractured right calcaneus in 1982, and a 
cervical spine disorder in 1990.  With respect to psychiatric 
problems, none of these records appear to contain a competent 
medical diagnosis of PTSD related to active service.  

A January 1971 VA hospitalization report diagnosed the 
veteran with psychoneurosis with chronic anxiety state.  He 
underwent a second period of VA hospitalization in January 
1972 with complaints of severe depression, for which he was 
diagnosed with depressive neurosis.

Records apparently dated in October 1988 note that the 
veteran reported, in part, scratchy, itchy eyelids, that he 
was found to have intense pruritis continually, and that the 
clinician who evaluated the veteran indicated he might have 
some PTSD from the itching.  

A June 1990 VA hospitalization report indicated in the 
diagnoses section that the veteran at least had a history of 
PTSD.  However, he was hospitalized and treated for rectal 
bleeding during this period, and it does not appear he 
received a psychiatric evaluation during this 
hospitalization.

A February 1991 private medical statement noted the veteran's 
multiple orthopedic conditions, and opined that there were 
some very serious psychological aspects to his case.

A March 1991 statement from RR, M. Ed., noted that he had 
seen the veteran since September 1990 for supportive 
counseling, and that the veteran reported he suffered from 
PTSD.  However, RR stated that the majority of the issues he 
and the veteran had been concentrating on related to a long 
steady adjustment disorder with depressive symptoms caused 
largely by his chronic physiological pain and inability to 
work or acquire benefits.

A March 1991 VA arranged psychiatric evaluation concluded, in 
part, that the veteran had no characteristics of PTSD, 
despite the somewhat dysphoric mood.  Rather, the examiner 
believed the veteran was suffering from a borderline 
personality disorder.

In the September 1991 SSOC, the RO found that new and 
material evidence had not been submitted.  The veteran did 
not perfect his appeal.

The evidence added to the file since the last prior denial 
includes additional statements from the veteran, a July 1991 
statement from a registered nurse, as well as medical records 
from the Social Security Administration (SSA).

In his statements, the veteran essentially reiterates his 
contentions that he has PTSD due to active service.

The July 1991 statement from a registered nurse noted, in 
part, that the veteran was diagnosed with dyslexia while in 
elementary school, that he has multiple orthopedic 
disabilities, that his VA medical history indicated that he 
was a "nervous" person when he came out of service, and 
that he was diagnosed in January 1971 with psychoneurosis 
with chronic anxiety state.  Further, the registered nurse 
opined that the veteran had legitimate complaints, that the 
reality of him being able to find and hold a position of any 
kind was highly unlikely, and that with advancing age the 
problems of dyslexia increase and certainly the physical 
problems he demonstrated would only worsen.  However, the 
registered nurse did not actually diagnose the veteran with 
PTSD, even though she noted she had experience dealing with 
persons with PTSD.

The SSA records reflect that the veteran was treated for a 
variety of medical conditions over many years, and include 
some of the records that were previously on file at the time 
of the prior denials.  Although these records reflect that 
the veteran alleged he had PTSD, and that he received 
evaluation for psychiatric problems on various occasions, it 
does not appear he was ever diagnosed with PTSD.  For 
example, a February 1999 disability determination examination 
by a clinical psychologist resulted in diagnostic impressions 
of mood disorder due to skeletal pain, with depressive 
features; and personality disorder, not otherwise specified 
(NOS), depressive features.  An April 1999 SSA determination 
concluded that the veteran's disability was continuing.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, the provisions of 
38 C.F.R. § 4.125(a) require that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown , 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for PTSD.

Although the veteran's additional statements are "new" to 
the extent they were not of record at the time of the last 
prior denial, the Board notes that he essentially contends 
that he has PTSD due to traumatic incidents of active duty.  
However, such contentions were advanced in his prior 
statements and hearing testimony.  Nothing in his additional 
statements appear to provide a "more complete picture" of 
the circumstances surrounding the origin of his purported 
PTSD.  See Hodge, supra.  Thus, these additional statements 
are cumulative and redundant of those which were of record at 
the time of the last prior denial.

With respect to the additional medical records, the Board 
notes that, to the extent these records were not on file at 
the time of the last prior denial, they reflect treatment and 
evaluation for a variety medical conditions to include 
psychiatric problems.  However, as indicated above, his claim 
was previously denied because the competent medical evidence 
was against a finding that he actually had PTSD due to active 
service.  Here, the additional medical evidence does not 
contain any competent medical findings of PTSD.  
Consequently, this evidence is also cumulative and redundant 
of that which was of record at the time of the last prior 
denial.

There being no other evidence received in conjunction with 
the veteran's application to reopen, the Board finds that the 
evidence submitted to reopen the  claim of service connection 
for PTSD either does not bear directly and substantially upon 
the specific matter under consideration, or it is cumulative 
or redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, new and material evidence has not been received 
pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as new and 
material evidence has not been received in the instant case, 
the Board does not have jurisdiction to consider the claim or 
to order additional development.  See Barnett v. Brown, 83 
F.3d. 1380 (Fed. Cir. 1996).

The Board further notes that even if it had found that new 
and material evidence had been received, the veteran's 
underlying claim of service connection for PTSD would be 
denied as the preponderance of the evidence is against the 
claim.  
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has 
the fundamental authority to decide a claim in the 
alternative.).  Specifically, the only evidence of record to 
support a finding that the veteran currently has PTSD due to 
active service are the veteran's own contentions.  However, 
nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).  Therefore, there is no competent medical 
evidence that the veteran currently has PTSD.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for PTSD, the 
benefit sought on appeal is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


